Citation Nr: 0604533	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES


1.	The propriety of an initial 10 percent rating for 
second-degree chemical burn scars on the right 
upper extremity.  

2.	 The propriety of an initial 10 percent rating for 
second-degree chemical burns scars on the left 
upper extremity.  

3.	The propriety of an initial 10 percent rating for 
second-degree chemical burn scars on the abdomen 
and buttocks.  

4.	The propriety of an initial 10 percent rating for 
second-degree chemical burn scars on the right 
lower extremity.  

5.	The propriety of an initial 10 percent rating for 
second-degree chemical burn scars on the left lower 
extremity.  

6.	Entitlement to an evaluation in excess of 30 
percent for residuals of a duodenal ulcer with 
hiatal hernia.  

7.	Entitlement to an evaluation in excess of 10 
percent for tinnitus.  

8.	Entitlement to a compensable rating for bilateral 
hearing loss.  

9.	Entitlement to a compensable rating for a 
laceration scar on the right fourth finger.

10.	Entitlement to a total rating 
for compensation purposes based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
February 1958 to January 1961, which included 2 years and 8 
months of foreign or sea service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
RO, which granted a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for second degree chemical burns of 
each of his lower and upper extremities, and the abdomen, and 
assigned a 10 percent rating for this disability.

In November 2003, the Board remanded this case for further 
development.  In a rating action of February 2004 the RO 
denied increased ratings for the veteran's tinnitus, hearing 
loss, laceration scar on the right 4th finger, and 
gastrointestinal disability.  The RO also denied entitlement 
to TDIU.  In a February 2005 rating action, the RO assigned 
separate 10 percent ratings for the chemical burn scars on 
each of the veteran's arms and legs and on his abdomen and 
buttocks.  

The issues of entitlement to increased ratings for a 
gastrointestinal disorder and hearing loss and entitlement to 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The Board notes that the veteran has raised issues of earlier 
effective dates for an award of compensation benefits under 
38 U.S.C.A. § 1151 and compensable ratings for his chemical 
burn scars on the arms, legs, abdomen and buttocks.  These 
issues have not been developed and certified for appeal and 
are referred to the RO for all appropriate action.  


FINDINGS OF FACT

1.	The veteran has circumferential second degree burn scars 
from the deltoids to the dorsum of the hands that 
measure 16 X 11 inches on the right arm and 19 inches X 
11 inches on the left arm.  The right arm also has 18 
oozing annular lesions that measure from 0.4 millimeters 
to 3 centimeters and there are 11 similar lesions on the 
left arm that measure from 1 to 3 centimeters in 
diameter.  

2.	The veteran has 24 annular infected lesions on the 
abdomen and chest that varied from 1 to 3.5 centimeters 
and 10 similarly sized and infected annular lesions on 
the buttocks and lower back.  

3.	The veteran's legs each have scarring in 10 X 14 inch 
areas from below the knees to the ankles, as well as 
about 50 annular lesions on each leg, which are 
erythematous and oozing.

4.	The veteran has a 5/8 th of an inch X 1/8 th of an inch 
superficial scar on the ulnar aspect of the dorsal 
surface of the fourth right finger that is well-healed, 
not tender or adherent, and does not limit function in 
the fourth finger.  

5.	The veteran's claim of entitlement to separate 10 
percent evaluation for tinnitus in each ear lacks legal 
merit.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent for chemical burn scars on the right upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002)

2.	The criteria for an initial evaluation in excess of 10 
percent for chemical burn scars on the left upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002)

3.	The criteria for an initial evaluation in excess of 10 
percent for chemical burn scars on the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002);38 C.F.R. § 4.118, Diagnostic Code 7802 (2002)

4.	The criteria for an initial evaluation in excess of 10 
percent for chemical burn scars on the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

5.	The criteria for an initial evaluation in excess of 10 
percent for chemical burn scars on the abdomen and 
buttocks have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

6.	The criteria for a compensable rating for a laceration 
scar on the right 4th finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2005).

7.	Entitlement to separate initial 10 percent ratings for 
bilateral tinnitus is not available as a matter of law. 
38 U.S.C.A. §§ 1155, 5107 (Wset 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

Initially and in regard to the veteran's claim for separate 
10 percent ratings for tinnitus in each ear, it is noted that 
the Court recently held that VA's duties to notify and assist 
contained in the VCAA are not applicable to claims, such as 
this one, in which the law, rather than the evidence, is 
dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in July 2003, the VA informed the appellant 
of evidence needed to substantiate his current claims for 
increased ratings for his scarring. This letter together with 
information in the statement of the case and supplemental 
statements of the case told him what the evidence needed to 
show to prevail on the merits of the issues. The letter 
informed him of what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain. The 
letter essentially told him to send copies of any relevant 
evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice regarding some of the appellant's 
claims was sent to the veteran after the initial rating 
action currently being appealed. However, more recently the 
Court has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has received VA examinations 
regarding the issues decided below and these evaluations 
provided sufficient clinical data to properly adjudicate 
these matters. Therefore, the Board will now adjudicate these 
issues based on the evidence currently of record.  



I.	Tinnitus.  
 
The medical evidence shows that the veteran suffers from 
bilateral tinnitus due to service. In a June 1997 decision, 
the Board granted service connection for tinnitus, and a 
rating action of September 1997 assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 effective 
April 5, 1994, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6260.

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective on June 15, 2003 to provide that 
only a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2004). The veteran's current claim for an 
increased rating for tinnitus was not received by the RO 
until the following December.  While the previous version of 
Diagnostic Code 6260 is arguably ambiguous regarding the 
assignment of separate compensable ratings for tinnitus in 
each ear, the revised criteria, which applies in this case, 
clearly prohibits separate compensable evaluations for 
tinnitus in each ear.  Since an evaluation in excess of 10 
percent for tinnitus is specifically prohibited by the 
pertinent regulation, an increased evaluation for the 
veteran's tinnitus must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

II.	Scars.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities

The criteria for evaluating scars were amended during the 
course of the veteran's appeal for increased initial ratings 
for his chemical burns. 67 Fed. Reg. 49,596 (Jul. 31, 2002); 
67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. 
§ 4.118).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002). Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings. 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions. Wanner v, Principi, 17 
Vet. App. 4, 9 (2003).

Under the criteria in effect before August 30, 2002, second-
degree burn scars were assigned a 10 percent rating if they 
were or approximated an area of 1 square foot (0.1 meter 
squared). 38 C.F.R. § 4.118, Diagnostic Code 7802.  Prior to 
August 30, 2002, a 10 percent evaluation was provided for 
scars that were superficial, tender, or painful on objective 
demonstration under 38 C.F.R. § 4.118, Diagnostic Code 7804; 
or scars that were superficial, poorly nourished with 
repeated ulcerations under 38 C.F.R. § 4.118, Diagnostic Code 
7803.  Other scars were evaluated under Diagnostic Code 7805 
on the basis of limitation of function of the affected part.

Slightly disfiguring scars of the head, face or neck were 
evaluated as noncompensable, such scars that were moderately 
disfiguring were evaluated as 10 percent disabling; severely 
disfiguring scars warranted a 30 percent evaluation and 
completely disfiguring scars, or scars that were 
exceptionally disfiguring warranted a 50 percent evaluation. 
38 C.F.R. 4.118, Diagnostic Code 7800.

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800, effective August 30, 2002 disfigurement of the head, 
face, or neck:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement 80

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement 	50

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement	30

With one characteristic of disfigurement 
	10

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length. Scar at least one-quarter 
inch (0.6 cm.) wide at widest part. Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.). Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling. 38 
C.F.R. § 4.118, Diagnostic Code 7801. A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 
7802. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.

Scars that are superficial and painful on examination are 
rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic 
Code 7804. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In regard to the issue of a compensable rating for the 
veteran's finger scar, examination of the right fourth finger 
revealed a 5/8 th of an inch X 1/8 th of an inch scar on the 
ulnar aspect of the dorsal surface of the right fourth finger 
that is not tender or adherent, and does not limit function 
in the fourth finger.  It is noted that the veteran's claim 
for an increased rating for his finger scar was received 
after the promulgation of the new criteria for evaluating 
scars.  After a review of the new criteria for the evaluation 
of scarring, the Board concludes that these criteria do not 
provide a basis for a compensable rating for this disability.  
The fourth finger scar is superficial, not painful or tender, 
and does not involve an area of such extent as to warrant a 
compensable rating.  

In regard to the veteran's claims for increased initial 
ratings for his chemical burn scars, the Board notes 
initially that these claims were extant prior to the 
promulgation of the new criteria for evaluating scarring.  
Therefore, both the old and new sets of criteria for 
evaluating scars are potentially applicable.  However, after 
a review of the record and both the old and new criteria for 
evaluating scarring, the Board concludes that neither set of 
rating criteria provide a basis for initial evaluations in 
excess of 10 percent for the veteran's chemical burns on the 
arms, legs, abdomen, and buttocks.  

The veteran has circumferential second degree burn scars from 
the deltoid to the dorsum of the hands that measure 16 X 11 
inches on the right arm and 19 inches X 11 inches on the left 
arm.  The right arm also has 18 annular lesions that measure 
from 0.4 millimeters to 3 centimeters and 11 similar lesions 
on the left arm that were from 1 to 3 centimeters in 
diameter.  The annular lesions on each arm were inflamed and 
oozing pus due to some degree of secondary infection.  There 
were 24 annular lesions on the abdomen and chest that varied 
from 1 to 3.5 centimeters and 10 similarly sized annular 
lesions on the buttocks and lower back with active infection 
was also present in these areas.  The legs each had scarring 
in 10 X 14 inch areas from below the knees to the ankles, as 
well as about 50 annular lesions, which were erythematous and 
oozing.  

Under Diagnostic Code 7802 prior to August 30, 2002, the 
maximum rating for second-degree burn scars was 10 percent 
with separate ratings assigned for involvement in widely 
separated areas.  Under Diagnostic Code 7802, in effect on 
and after August 30, 2002, superficial scarring such as 
affecting the veteran's arms, legs, and buttocks, and abdomen 
also has a maximum rating of 10 percent with separate ratings 
assigned for involvement in widely separated areas.  Thus, 
under either the old or new criteria for evaluation of the 
veteran's second degree chemical burn scars, the veteran is 
currently in possession of a maximum 10 percent rating for 
each arm, each leg, and for his involvement on the buttocks 
and abdomen.   

Under the provisions of 38 C.F.R. § 3.321 (2003), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice. The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards. Review of the record indicates 
that the RO has considered whether the veteran's disabilities 
due to his various scars warranted referral for consideration 
of an extraschedular evaluation; and has concluded that such 
referral was not warranted.

In this case, the evidence does not show that his scarring 
per se has caused marked interference with employment. The 
record also shows that his scarring has required no periods 
of hospitalization since the effective date of the award of 
compensation benefits under 38 U.S.C.A. § 1151. Therefore, 
consideration of an extraschedular evaluation is not 
warranted. Shipwash v. Brown, 8 Vet. App. 346 (1995).

Moreover, it is apparent that the veteran is currently in 
receipt of the maximum disability ratings of 10 percent 
assignable for his second-degree burn scarring on each arm, 
each leg, and on the abdomen and buttocks. These 10 percent 
ratings have been assigned effective the date of the 
veteran's original claim for compensation for these scars in 
August 2002. Accordingly, staged ratings for the veteran's 
second degree burn scars of the arms, legs, buttocks, and 
abdomen are not warranted. Fenderson v. West, 12 Vet. App. 
119 (1999).




ORDER

An initial rating in excess of 10 percent for chemical burn 
scars on the right upper extremity is denied.  

An initial rating in excess of 10 percent for chemical burn 
scars on the left upper extremity is denied.  

An initial rating in excess of 10 percent for chemical burn 
scars on the left lower extremity is denied.

An initial rating in excess of 10 percent for chemical burn 
scars on the right lower extremity is denied.

An initial rating in excess of 10 percent for chemical burn 
scars on the abdomen and buttocks is denied.

An evaluation in excess of 10 percent for tinnitus is denied.  

A compensable evaluation for a laceration scar on the right 
4th finger is denied.  


REMAND

The Board notes that the RO has rated the veteran's stomach 
disorder under Diagnostic Codes 7305, ulcer duodenal and 
7346, hernia hiatal. Prior to and subsequent to July 2, 2001, 
weight loss remained a criterion for a disability rating 
higher than currently assigned for the veteran's stomach 
disorder under Diagnostic Codes 7305 and 7346; however, in 
July 2001, VA revised regulation § 4.112, pertaining to 
weight loss, which further defines Diagnostic Codes 7305 and 
7346. Under the former version of 38 C.F.R. § 4.112, minor 
weight loss or greater weight losses of brief duration were 
not considered to be of importance. The revised version of § 
4.112 adds definitions of "substantial weight loss, minor 
weight loss, inability to gain weight, and baseline weight" 
to be used in diagnostic codes found under § 4.114. According 
to the revised regulation:

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.

The veteran was afforded a VA examination of his various 
disabilities in March 2004.  However, the evaluation of the 
veteran's gastrointestinal system was very cursory and did 
not provide sufficient clinical information to adequately 
adjudicate his claim for an evaluation in excess of 30 
percent for residuals of a duodenal ulcer with hiatal hernia.  

In regard to the veteran's claim for an increased rating for 
bilateral hearing loss, the Board notes that the veteran was 
afforded a VA audiological evaluation in January 2004, but 
the results reported on that occasion were reported in very 
general estimates in terms of a range of both decibels and 
hertz levels.  The report lacks the specific results 
necessary to evaluate the extent of hearing loss under the 
provisions of 38 C.F.R. § 4.85.  Since this is the case, a 
new audiological evaluation is necessary to ascertain the 
current severity of the veteran's service connected hearing 
loss. 

In view of the above, further development is necessary prior 
to appellate adjudication of the issues of increased ratings 
for the veteran's gastrointestinal disability bilateral 
hearing loss, and entitlement to TDIU.  

This case is therefore REMANDED to the RO for the following 
action:

1.	The RO should schedule the veteran for a 
current VA audiological evaluation to 
determine the severity of the service- 
connected bilateral hearing loss. VA Form 
10-2464 should be completed; pure tone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz should be recorded for each ear, 
and a pure tone threshold average derived 
for each ear in accordance with 38 C.F.R. 
§ 4.85(d).  In addition the percentage of 
speech discrimination in each ear should 
also be reported.  

2.	The RO should also arrange for a VA 
gastrointestinal system examination of 
the veteran to determine the current 
severity of his duodenal ulcer disease 
with hiatal hernia. His claims file must 
be reviewed by the examiner in 
conjunction with the examination. Any 
indicated studies should be performed. 
The examiner should describe the symptoms 
specifically attributable to duodenal 
ulcer disease and hiatal hernia, and 
describe in detail all impairment due to 
said disabilities residuals sufficient to 
evaluate the veteran's disability under 
Diagnostic Code 7305 and 7346 and 
38 C.F.R. § 4.114.  

3.	 The RO should then review the issues of 
entitlement to an increased rating for 
hearing loss, an increased rating for 
duodenal ulcer disease with a hiatal 
hernia, and entitlement to a TDIU. If 
these claims remain denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond. The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


